Citation Nr: 1825796	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that this issue was initially denied in a December 2013 rating decision.  However, in a statement that was received at the RO in February 2014, the Veteran submitted additional argument and evidence in support of this claim.  The RO continued to deny this claim in the May 2014 rating decision, and the Veteran submitted his notice of disagreement in July 2014 (within one year of the initial December 2013 rating decision).  The Board finds that because new and material evidence was received within one year of the December 2013 rating decision, the December 2013 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  

In January 2015, the Veteran withdrew his prior Board hearing request.  As such, the Board may proceed with adjudication of the appeal.


FINDING OF FACT

The Veteran's tinnitus is related to his noise exposure from serving as a helicopter mechanic and door gunner/crew chief in Vietnam during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


